                     Case 20-50688-BLS             Doc 10      Filed 02/05/21        Page 1 of 3

                           UNITED STATES BANKRUPTCY COURT
                                    District of Delaware
                                824 Market Street, 3rd Floor
                                   Wilmington, DE 19801
In Re:                                                    )   Bankruptcy Case No.: 18−11736−BLS
Heritage Home Group LLC                                   )   Bankruptcy Chapter: 7
      Debtor                                              )
__________________________________________                )
Alfred T. Giuliano                                        )
                                                          )
      Plaintiff                                           )   Adv. Proc. No.: 20−50688−BLS
      vs.                                                 )
Mode Transportation, LLC                                  )
      Defendant                                           )

                    ORDER ASSIGNING ADVERSARY PROCEEDING
 TO MEDIATION, APPOINTING MEDIATOR, AND SETTING MEDIATION DEADLINES AND TRIAL
                                     DATE

       Pursuant to this Court's Local Rule 9019−5, Alfred T. Giuliano , Plaintiff(s) and the above named
Defendant(s) (collectively, the "Parties"), are directed to mediation to attempt to resolve disputes by and between the
Parties relative to the above−captioned adversary proceeding. Upon the foregoing, it is hereby
       ORDERED that this matter is scheduled for Trial on a date to be determined ; and it is further
       ORDERED that the above−captioned adversary proceeding is hereby assigned to mediation; and it is further
       ORDERED that the costs of the mediation shall be paid by the bankruptcy estate, or if there is no bankruptcy
estate, by the plaintiff in the adversary proceeding, or as directed by the Court; and it is further
       ORDERED that:
           (a) If the parties have stipulated to entry of this order, , who has been selected by the parties is appointed
the mediator in this adversary proceeding; or,
           (b) If the parties have not stipulated to entry of this order, the court appoints Mette H. Kurth , who is a
mediator from the Register of Mediators of the United States Bankruptcy Court for the District of Delaware, as the
mediator in this adversary proceeding; and it is further
       ORDEREDthat within two (2) business days of receipt of this order the Parties shall e−mail and/or fax the
appointed Mediator and indicate whether the case has been settled and provide a contact person's name, telephone
number, fax number and e−mail address. Failure to do so will subject the parties to an administrative fee and possible
additional sanctions; and it is further
       ORDERED that if a case has been settled as outlined in the preceding paragraph, the Parties shall notify and
file with the Court all relevant settlement documents within (14) fourteen business days of the date the mediator was
notified of said settlement. The parties shall file a request for extension of time if additional time is required to
prepare and file the necessary settlement documents with the Court. Any such request for extension of time shall be
filed within ten business days of the date the mediator was notified of said settlement; and it is further
       ORDERED that the Parties shall furnish the mediator with copies of such documents and such confidential
statement of position as the mediator may request; and it is further
       ORDERED that within twenty one (21) days of appointment, the mediator shall schedule an initial mediation
session; and it is further
       ORDERED that this mediation shall be conducted in accordance with the Local Rules of the United States
Bankruptcy Court of the District of Delaware; and it is further
       ORDERED that pursuant to Local Rule 9019−5(c)(iii)(A), the Parties and counsel shall attend such mediation
sessions as the Mediator shall deem appropriate and necessary at such times and places as the mediator shall
determine; and it is further
       ORDERED that no later than (14) fourteen days following the conclusion of the mediation or 60 days after
the entry of this order, whichever is earlier, the mediator shall file and serve on the parties the mediator's certificate
of completion or mediation status report. The information provided by the mediator shall not contain any information
concerning the merits of the case or confidential communications made during the mediation process; and it is
further
       ORDERED that within one day after the entry of this Order, the attorneys for each of the Parties shall send a
copy of this Order to (1) each of the individual Parties that such attorney represents; and/or (2) the principal, officer,
director or other person with full settlement authority for each entity that such attorney represents.
                        Case 20-50688-BLS   Doc 10   Filed 02/05/21     Page 2 of 3



Date: 2/3/21
                                                                      Brendan Linehan Shannon
                                                                          Bankruptcy Judge
(VAN−416)
Form Revised 03/27/13
                                 Case 20-50688-BLS                      Doc 10          Filed 02/05/21              Page 3 of 3
                                                                United States Bankruptcy Court
                                                                     District of Delaware
Giuliano,
       Plaintiff                                                                                                         Adv. Proc. No. 20-50688-BLS
Mode Transportation, LLC,
       Defendant
                                                      CERTIFICATE OF NOTICE
District/off: 0311-1                                                    User: Lesa                                                                  Page 1 of 1
Date Rcvd: Feb 03, 2021                                                 Form ID: van416                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 05, 2021:
Recip ID                  Recipient Name and Address
md                      + Mette H. Kurth, Culhane Meadows PLLC, 12 Guyencourt Road, Wilmington, DE 19807-1416

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 05, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 3, 2021 at the address(es) listed
below:
Name                                Email Address
Alfred T. Giuliano
                                    atgiuliano@giulianomiller.com
                                    ddileo@giulianomiller.com;nj68@ecfcbis.com;agiuliano@ecf.epiqsystems.com;nj90@ecfcbis.com

Jami B. Nimeroff
                                    on behalf of Defendant Mode Transportation LLC jnimeroff@bmnlawyers.com, cjones@bmnlawyers.com

Mette H. Kurth
                                    on behalf of Mediator Mette H. Kurth mkurth@cm.law mette-kurth-0378@ecf.pacerpro.com

Peter J Keane
                                    on behalf of Plaintiff Alfred T. Giuliano pkeane@pszjlaw.com


TOTAL: 4
